I concur in a judgment of affirmance because, as seems to me, appellant failed to show either, (1) that the opposing parties deraigned their respective titles through a common-source proprietor who had so laid out and dedicated the three closed streets as to bring them — as against each other — within the principle applied in such cases as Dallas Cotton Mills v. Industrial Company (Tex.Civ.App.) 252 S.W. 821, and Blair v. Astin (Tex.Civ.App.) 10 S.W.2d 1054; or (2) that it was an abutting owner on any one of such streets — especially on such part thereof as could have left it any injunctive right against the closing under the recent holding in Kahn v. City of Houston (Tex.Com.App.)48 S.W.2d 595, 596, and the new statute on which it was based, article 4646a, Vernon's Ann.Civ.St., that was enacted during the pendency of that cause.